Citation Nr: 0934019	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-01 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Mr. Joon Sung, Attorney
	Mr. John Camp, law student
	The University of Detroit Mercy Veterans 
Law Clinic


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1975 until 
October 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied in a July 2002 rating decision.  The Veteran was 
informed of that determination and did not appeal.

2.  The evidence added to the record is relevant and 
probative as to the issue of entitlement to service 
connection for a psychiatric disability.


CONCLUSION OF LAW

The July 2002 rating decision denying service connection for 
a psychiatric disability is final.  New and material 
sufficient to reopen the claim has been received.  38 
U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim to reopen service connection for a 
psychiatric disability has been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted below, no conceivable prejudice to the Veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 

New and Material Evidence

In this case the RO considered and denied the appellant's 
claim for service connection for a psychiatric disorder in 
July 2002.  The appellant did not appeal from that decision 
and it became final.

Where new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See, 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen 
a final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material. If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See, Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

As stated, a July 2002 decision of the RO is the last final 
determination.  The pertinent evidence associated with the 
claims file at the time of that decision included the 
Veteran's claim, service treatment records showing evidence 
on an in-service psychiatric disorder and VA treatment 
records from 1998.

In sum, at the time of the prior denial, there was evidence 
that the Veteran had an in-service diagnosis for a 
psychiatric disorder and that he had received psychiatric 
treatment in 1998.

Based on the lack of evidence of a current diagnosis, the RO 
denied the Veteran's clam.  That decision was the last final 
decision of record.

Evidence added to the record since that time includes 
treatment records from VA facilities in Battle Creek and 
Detroit, the Veteran's service personnel records, statements 
from the Veteran and from the Veteran's representatives on 
his behalf and a report of VA examination in July 2007.  The 
July 2007 VA examination included a diagnosis of depressive 
disorder and early remission polysubstance abuse.

In essence, the evidence added to the record established that 
the Veteran had undergone psychiatric treatment from February 
2004 to June 2006, that he is diagnosed with depressive 
disorder and early remission polysubstance abuse, and that he 
was discharged from the military due to apathy and defective 
attitude.

Evidence that is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously before agency decisionmakers.  38 C.F.R. 
§ 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  
Considering that the prior denial was based on a lack of 
current diagnosis, the new evidence, if accepted, tends to 
cure this evidentiary defect.  Accordingly, the evidence is 
new and material and the claim is reopened.

New and material evidence having been received, the 
underlying service connection claim is now for consideration. 
As the RO has already considered the merits of the claim, the 
Board may proceed with appellate review at this time. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The application to reopen the claim of entitlement to service 
connection for a psychiatric disability is granted.


REMAND

In a hearing held before the undersigned in June 2009, the 
Veteran reported that following separation from active duty, 
he was treated at a VA facility in Allen Park, Michigan, 
sometime in 1976 or 1977.  A review of the evidence indicates 
that VA records of this treatment have not been associated 
with the file.  The Board also notes that no VA treatment 
records since June 2006 have been associated with the record.  
In order to properly adjudicate the issue before the Board, 
such records must be acquired.  Additionally, the Board finds 
that a new VA examination is necessary to further identify 
the Veteran's current psychiatric diagnosis and also its 
etiology.  A VA examination was provided in July 2007 wherein 
the examiner stated that the current psychiatric diagnosis 
was not related to service, but he did not provide any 
rationale for this opinion.

Accordingly, the case is REMANDED for the following action:

1.  Procure all relevant medical evidence 
relating to VA treatment of the Veteran 
from June 2006 onward.

2.  Attempt to procure records of the 
Veteran's treatment at the Allen Park VAMC 
from 1976 to 1977.  If such records cannot 
be located, the Veteran is to be notified 
and given an opportunity to submit records 
in his possession relating to treatment.

3.  Schedule the Veteran for a VA 
examination.  If the Veteran is 
incarcerated at the time of the 
examination request, provide a medical 
opinion based on a review of the claims 
file.  The examiner is to identify any and 
all current psychological disorders.  The 
examiner should state whether it is at 
least as likely as not that in-service 
depression, sleep disturbance or explosive 
personality were prior manifestations of 
the Veteran's current psychological 
disorders, if any.  The examiner should 
further state whether it is at least as 
likely as not that the current 
psychological disorders, are in any other 
way related to service.

The examiner is also to evaluate the 
Veteran's history of polysubstance abuse 
to determine whether it is at least as 
likely as not to have been an ongoing 
manifestation of the Veteran's current 
psychological disorders, if any.

The Veteran's claims file is to be made 
available to the examiner and all opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.

4.  Thereafter any additional development 
deemed necessary should be provided.  If 
the benefits sought on appeal remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
SARAH B. RIGHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


